DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
Response to Amendment
With regards to the amendment filed on 04/22/2021, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 13 and 15-35 are pending.
Response to Arguments
Applicant’s arguments, see pages 12-14, filed 04/22/2021, with respect to claims 13, 17, and 18 have been fully considered and are persuasive.  The rejection of claims 13, 17, and 18 has been withdrawn. 
Applicant's arguments filed 04/22/2022 with respect to claims 27-35 have been fully considered but they are not persuasive. 
With respect to the Mizue reference, independent claim 27 still reads upon Mizue because the adapter (11) of Mizue may be considered at least partially or loosely secured to the housing (15/16) after the position of the adapter (11) relative to the optical interface (12c) is the ROSA 13 may be not only easily inserted into the opening but also rigidly secured to the receptacle member 11”.  Thus, Mizue implicitly recognizes that his parts may be rigidly or loosely secured. 
With respect to independent claim 32, the adapter (11) of Mizue can be considered at least partially or loosely secured to the housing (15/16) after the position of the adapter (10) relative to the housing (15/16) and the optical interface (12a) is temporarily fixed because the adapter (11) is clearly capable of being stationary, i.e., fixed, relative to the housing (15/16) and optical interface (12a) after its position is adjusted.  
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 04/22/2021 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 27-30 and 32-35 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Patent No. 7,367,720 to Mizue et al. (“Mizue”).  Mizue was applied in a prior Office action.
In re claim 27, Mizue discloses an optical module (1), see FIGS. 1-7, comprising: 
a housing (15/16); 
a printed circuit board (14), an optical assembly (12c/13c), and an optical interface (12a) 
an adapter (11) coupled to the optical interface (12a), wherein the adapter (11) is configured to be inserted along a sidewall of the housing (15/16) for assembly.
wherein a gap exists between the adapter (11) and the optical interface (12a) and surrounds the optical interface (12a), as seen in FIGS. 2-3 of Mizue, and the gap is used for adjusting a position of the adapter (11) by allowing the adapter (11) to rotate relative to the optical interface (12a) while a position of the optical interface (12a) relative to the housing (15/16) is fixed, and 
wherein the adapter (11) is at least partially or loosely secured to the housing (15/16) after the position of the adapter (11) relative to the optical interface (12c) is adjusted.  See columns 3-9 of Mizue for further details.

In re claim 28, as seen in FIG. 3 and FIG. 7 of Mizue, the adapter (11) partly overlaps with and is secured to the sidewall of the housing (15/16) after assembly.

In re claim 29, as seen in FIG. 3 and FIG. 7 of Mizue, an area of an overlapping portion between the adapter (11) and the sidewall of the housing (15/16) is less than an area of the sidewall of the housing (15/16).

In re claim 30, as seen in FIG. 3 and FIG. 7 of Mizue, a gap exists between the adapter (11) and the housing (15/16).

In re claim 32, Mizue discloses an optical module (1), see FIGS. 1-7, comprising: 

a printed circuit board (14), an optical assembly (12c/13c), and an optical interface (12a) coupled to the optical assembly (12c/13c), the printed circuit board (14), the optical assembly (12c/13c), and the optical interface (12a) disposed in the housing (15/16); and 
an adapter (11) for coupling with an external optical connector and secured at an end of the housing (15/16), 
wherein the adapter (11) includes a first connecting part/rear wall (11d), the housing (15/16) includes a second connecting part (15c), and the adapter (11) is secured at the end of the housing (15/16) through the first connecting part (11d) and the second connecting part (15c) via a holder (17),  
wherein a first gap exists between the housing (15/16) and the adapter (11), as seen in FIG. 3, and a second gap exists between the adapter (11) and the optical interface (12a) and surrounding the optical interface (12a), as seen in FIG. 2, the first gap and the second gap capable of being used for adjusting a position of the adapter (11) relative to the housing (15/16) and the optical interface (12a) before the adapter (11) is secured to the housing (15/16) and while a position of the optical interface (12a) relative to the housing (15/16) is fixed, and 
wherein the adapter (11) is at least partially or loosely secured to the housing (15/16) after the position of the adapter relative to the housing and the optical interface is temporarily fixed because the adapter (11) is capable of being stationary relative to the housing (15/16) and optical interface (12a) after its position is adjusted.  See columns 3-9 of Mizue for further details. 

In re claim 33, the first gap inherently absorbs an assembly tolerance between the adapter (11) and the housing (15/16) because it has the same claimed physical structure.
In re claim 34, the optical interface (12a) is disposed inside the adapter (11).

In re claim 35, the second gap inherently defines a position of the adapter (11) relative to the optical interface (12a) because it has the same claimed physical structure.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizue as applied to claim 28 above, and further in view of Wang.
In re claim 31, Mizue only differs in that he does not teach the gap between his adapter (11) and the housing (15/16) is filled with glue.  Wang, on the other hand, teaches securing an adapter (218) to a housing (110/112) by dispensing a fixing glue (362) between the adapter (218) and the housing (110/112).  In order to more securely or permanently fix his adapter (11) to his housing (15/16), Mizue would have been modified by filling the gap between the adapter (11) and the housing (15/16) with the fixing glue (362) of Wang, thereby obtaining the invention specified by claim 31.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 31 in view of Mizue combined with Wang.
Allowable Subject Matter
Claims 13 and 15-26 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        

or
June 4, 2021